Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention corresponding to Species B, claims 1-18, in the reply filed on September 09, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al. (“Spoof Surface Plasmon Polariton Leaky-Wave Antennas using Periodically Loaded Patches above PEC and AMC Ground Planes,” IEEE ANTENNAS AND WIRELESS PROPAGATION LETTERS, VOL. 16, 2017).
ZHANG, in figures 1 and 2, discloses:
Claim 1: A system for diffraction of an electromagnetic wave, being characterized in comprising: a substrate (F4B substrate, sec. II, par. 1), set in a space rife of a first medium and made of a second medium; a transmission unit (SSPP transmission line, figs. 1 and 2), disposed on the substrate and including a plurality of transmission lines (H-shape corrugated strips, sec. 1, par. 2), each said transmission line having a transmission line length that is associated with a first medium operation wavelength that is associated with an operation frequency, and the transmission lines being connected successively (figs. 1 and 2); and a plurality of antennas (patches, fig. 2), each of which is disposed on the substrate, close to at least some of the transmission lines, and located on sites having approximate phases in corresponding said transmission lines, so that each said antenna is able to feed the electromagnetic wave it receives at the operation frequency to corresponding said transmission lines for transmission, and is able to radiate the electromagnetic wave transmitted in corresponding said transmission lines outward at the operation frequency (The claimed functional language is broad enough that it encompasses the SSPP Antenna of ZHANG since it is capable of both transmitting and receiving).
Claim 2: wherein each said transmission line is a spoof surface plasmon polaritons transmission line (SSPP TL), and includes a first transmission portion and a second transmission portion, in which the first transmission portion has a quadrilateral geometry and the second transmission portion has a quadrilateral geometry and is disposed in the first transmission portion (figs. 1 and 2).
Claim 3: wherein each said transmission line includes a first transmission portion and a plurality of second transmission portions, in which the first transmission portion has a quadrilateral geometry and the second transmission portions are spaced in the first transmission portion along a length direction of the first transmission portion, with each said second transmission portion having a quadrilateral geometry (figs. 1 and 2).
Claim 4: wherein each said transmission line includes a first transmission portion and a plurality of second transmission portions, in which the first transmission portion has a quadrilateral geometry and has a length parallel to an extension direction, and the second transmission portions are spaced in the first transmission portion along a direction parallel to the extension direction, each said second transmission portion having a quadrilateral geometry and having a length that is perpendicular to the extension direction and is symmetrical about the first transmission portion, every two adjacent said second transmission portions being separated by a first gap a, a distance from a site on one said second transmission portion to a corresponding site on the adjacent second transmission portion being a second gap p, a minimum distance from either end of one said second transmission portion in a direction perpendicular to the extension direction to the first transmission portion being a third gap H, wherein the first gap a, the second gap p and the third gap H have a relationship represented by an equation:


    PNG
    media_image1.png
    71
    358
    media_image1.png
    Greyscale

where ksspp is an operation frequency wavenumber , λsspp is an operation wavelength, which is associated with the first medium operation wavelength, Er is a dielectric constant, w is an angular frequency of the operation frequency, c is the velocity of light, a is the first gap, p is the second gap, and H is the third gap (Claim 4 merely recites an inherent functional characteristic of the SSPP Antenna disclosed by ZHANG, since the structure of the prior art is similar to that of the claimed invention the SSPP antenna of ZHANG must function the same).
Claim 7: wherein each said antenna is a patch antenna coplanar with the transmission unit, and the patch antennas are disposed at two sides of the transmission unit about a length direction of the transmission unit in a close and staggered arrangement (fig. 2).
Claim 8: wherein a gap between centers of each two adjacent said staggered patch antennas in a direction parallel to the length direction of the transmission line ranges between one fourth and three fourths of the first medium operation wavelength (the distance between centers of adjacent patch antennas is a=λg=36 mm at an operation frequency of 6 GHz corresponding to a free space, i.e. first medium, operation wavelength of λair=50 mm. Hence, a=0.72λair, which lies between one fourth and three fourths of the first medium operation wavelength).

Allowable Subject Matter
Claims 5, 6 and 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845